Exhibit China Armco Metals Reports Financial Results for the Full Year of 2008 SAN MATEO, CA(MARKET WIRE)March 26, 2009 China Armco Metals, Inc. (OTC BB CNAM - News),a distributor of imported metal ore and a growing scrap metal recycler, today announced the Company's financial results for the year ended December 31, Financial Highlights - Revenue for the full year of 2008 of $55.4 million - Earnings Per Diluted Share of $0.44 for the full year of 2008 Full Year Financial Results For the full year of 2008 China Armco generated revenues of $55.4 million as compared to revenue of $75.3 million for the same period 2007.The performance for the full year of 2008 was negatively affected by a sharp decline in the prices of metals in the second half of the year in the Company’s metal distribution business. Cost of goods sold for the full year of 2008 were $51.2 million, a decrease of $17.6 million compared to the full year of 2007.Gross margins were 7.5% for the year ended December 31 30, 2008 versus gross margins of 8.6% in 2007.The decrease in margins was attributable to higher shipping costs in comparison to the price of metals in the second half of the year. The company derives profits from sales of several types of ore.Each type of ore has a target gross margin and when [combined] produces a blended gross profit margin for the Company. Operating expenses for the full year of 2008 were $1,250,804 as compared to $1,016,129 for the same period in 2007.The increase is a result of expanded sales operations and additional costs related to increases in staff and construction of its metal recycling facility and costs associated with the Company’s efforts as a US-listed public company. Income taxes were $787,759 for the year ended December 31, 2008 as compared to $0 for the full year of 2007. The Company’s China operations are subject to a statutory tax rate of 17.5% and its Hong Kong distribution operations are subject to Hong Kong SAR income taxes as of January 1, 2008. For the year ended December 31, 2008 net income was $3.3 million as compared to $5.4 million in 2007.On a diluted basis, earnings per share for the full year of 2008 were $0.44 per share based on 7.5 million weighted average common shares outstanding. Balance Sheet Highlights At
